Title: From Thomas Jefferson to Richard Soderstrom, 18 April 1791
From: Jefferson, Thomas
To: Soderstrom, Richard



Sir
Philadelphia Apr. 18. 1791.

The bearer hereof Mr. Samuel Pleasants, being desirous of being made known to you on account of some matter of business, I take  the liberty of presenting him to you as a person with whom I have had considerable acquaintance during the occasional stays I have made in Philadelphia, and that I have ever esteemed him to be a person of integrity, and in whom confidence might be fully placed for whatever he undertakes. But he is too well known in Philadelphia generally, and his character there too well established to need further testimony from me. I am happy to embrace this and every other opportunity of assuring you of the respectful consideration with which I have the honor to be Sir Your most obedt humble servt,

Th: Jefferson

